PRATT, J.,
(dissenting.) We see no valid reason in the papers ■submitted for setting aside the report of the commissioners in the matter of grading Sixth street in the village of Mt. Vernon. The first objection urged by the relator is that the commissioners did not take the oath of office required by law which is negatived by the returns, so that this objection may be dismissed as in no respect true. The same may be said of the objection that the commissioners were not freeholders, and not interested in or affected by said improvement. It clearly appears that they were each freeholders, and disinterested, by their several oathsj which is sufficient proof until some evidence to the contrary appears. The sending back of the original report of the commissioners for correction was entirely proper, and within the jurisdiction of the *384board of trustees. The attempt to appoint new commissioners was-a nullity, as their report was never confirmed. The only objection which seems upon its face to be of any moment is, a portion of relator’s land lies outside the village limits; but this statement, like-others in the petition, is not true. The return shows that the district of assessment was fixed “from Second avenue to the eastern boundary of the village of Mt. Vernon,” beyond which it could not extend. This limited the power of the commissioners, and it nowhere appears in the return that they exceeded that limit. The assessments, so far as appears, are upon lots fronting on Sixth street, within the village limits from Second avenue to eastern boundary. The suit should be quashed, with costs and disbursements.